DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8, 16-19, 21-25 & 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest in combination with other claim features, a semiconductor device, comprising:
a metal layer laterally co-planar with the glue layer, wherein the glue layer is spaced apart from the metal layer; and a cobalt plug over the silicide, wherein: the glue layer is between the silicide and the cobalt plug, and the cobalt plug has a different composition than the metal layer.
Claims 2-6, 8, 28 & 30 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 16, the prior art of record fails to teach or suggest in combination with other claim features, a semiconductor device, comprising: wherein the first dielectric layer is between the metal layer and the glue layer; and a cobalt plug over the silicide, wherein: the glue layer is between the silicide and the cobalt plug, and the cobalt plug has a different composition than the metal layer.
Claims 17-19 & 29 are allowed as being directly or indirectly dependent of the allowed independent base claim 16.

With respect to claim 21, the prior art of record fails to teach or suggest in combination with other claim features, a semiconductor device, comprising: the glue layer is spaced apart from the metal layer; and a cobalt plug overlying the silicide, wherein: the glue layer is between the silicide and the cobalt plug, and the glue layer is between the metal layer and the cobalt plug.
Claims 22-25 & 31 are allowed as being directly or indirectly dependent of the allowed independent base claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894